[Copano Energy, L.L.C. Letterhead] January 8, 2009 VIA EDGAR AND FACSIMILE (202) 772-9204 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attention:Scott Anderegg Re:Copano Energy, L.L.C. (the “Company”) Form 10-K for Fiscal Year Ended December 31, 2007 Filed February 29, 2008 Definitive Proxy Statement filed on Schedule 14A Filed April 4, 2008 Form 10-Q for Fiscal Quarters Ended March 31, June 30 and September 30, 2008 Filed May 9, August 8 and November 7, 2008, respectively File No. 1-32329 Dear Mr.
